—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered March 5, 2001, convicting defendant, after a jury trial, of three counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s claim that he was deprived of a fair trial by the court’s interjections into the People’s presentation of evidence is unpreserved for appellate review (see People v Charleston, 56 NY2d 886 [1982]), and we decline to review it in the interest of justice. Were we to review this claim, we would conclude that the court’s conduct did not rise to the level of judicial interference warranting reversal (see People v Reid, 296 AD2d 335 [2002], lv denied 98 NY2d 731 [2002]; People v Smith, 251 AD2d 226 [1998], lv denied 92 NY2d 930 [1998]).
We have considered and rejected defendant’s remaining claims. Concur — Nardelli, J.P., Tom, Andrias, Saxe and Williams, JJ.